Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance.
Claim: 9 In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a model of dynamics of the motor shaft of the motor, which receives a torque command signal and a compensated command signal and calculates an estimated motor velocity based on an inertia-damping response to dynamics of the motor shaft; and a compensator circuit comprising a proportional-integral-derivative (PID) controller which an error signal indicating an error between the sensed position of the motor and an estimated position of the motor, and outputs the compensated command signal calculated based on the error signal and tuning parameters of the PID controller.
The prior art made of record in form 892 and 1449, discloses a sinusoidal command is added to a torque command of a controller to acquire a velocity and a current value of an electric motor. An estimated coupling torque value is calculated by calculating an input torque value from the current value and a torque constant of the electric motor and further calculating a coupling torque value from a velocity difference, motor inertia, and the input torque. An estimated torque error is then calculated from the estimated coupling torque value and the coupling torque value, and inertia, friction, and a spring constant are estimated from the estimated torque error, the velocity, and the coupling torque value.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DEVON A JOSEPH/Examiner, Art Unit 2846        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846